Title: To James Madison from George William Erving, 6 January 1808
From: Erving, George William
To: Madison, James


No 39Triplicate
Sir,
Madrid Jany 6. 1808

I hasten to transmit to you copy of a Decree issued by this government on the 3d. Inst, adopting the principles of the decree given at Milan on the 17th Ulto by the Emperor of France, & conceived (as to the Enacting part) in precisely the same terms: This has been communicated to me by Mr. Cevallos in a note of yesterday’s date unaccompanied by any observation on it.  I have the honor to be Sir with the Most perfect Respect & consideration your very obt. St.

George W Erving


P S.  I have not been able to procure another copy of the Spanish decree to dispatch with this letter; the French decree is therefore inclosed: There is only one omission in the Spanish translation; which must be presumed to have arisen from the haste of the translator; it is the following words in the 3d. Article. "Ou allant en Angleterre ou dans les colonies anglaises ou dans les pays occupes par les troupes anglaises".


G. W. E.

